Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication WO 97/43186 to Dick in view European Patent EP 3093250 to Dressigacker and US Patent Publication 2006/0005746 to Gouldin. Dick teaches a pallet composed of a base layer (12,13,14) and cargo layer (2) separated by a plurality of spaced apart supports to define a gap for a lifting member.  The base layer is composed of bottom end deck boards (13,14) with a bottom center deck board (12). The cargo layer is composed of a lower connector layer and top layer of orthogonal deck boards. The deck boards include a pair of end boards with five intermediate deck boards. The connector layer is composed of a pair of outer connector board with a center connector board in between. The spaced apart support include outer supports (4,8) having upper flange connected to one of the outer connector boards  and a lower flange connected to the base layer as best seen in figure 1 and 2. The supports also include center supports (6,10) that are circular is cross section and an upper surface contacting the center . 
Dick does not expressly disclose that c-shaped brackets and corner brackets are the same. Dressigacker teaches a pallet comprising a cargo layer (2,3, 6) and base layer (4,5) that are separated by outer support brackets (7) and center supports (8). The outer support brackets are c-shaped, include the corners, and are all the same. At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the pallet of Dick by making the corner bracket the same as the side support brackets as taught by Dressigacker as a functional equivalent alternative that reduces the number of unique parts. 
Dick in view of Dressigacker does not expressly disclose that the intermediate boards are butted against the respective end boards. Gouldin teaches a pallet composed of a base layer (6) and a cargo layer (4) that is separated by spacer blocks (50). The cargo layer is composed of three connecter boards (40) orthogonal to a pair of end boards (10), a pair of intermediate boards (20), and additional intermediate boards (30) located above. The end boards and intermediate boards are butted against each other. At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the pallet of Dick in view of Dreessigacker by configuring the end and intermediate deck boards as butted as taught by Gouldin as a functional equivalent alternative configuration of the deck layer and to increase the lateral strength of the end boards. 
For further clarification regarding claims 2, 3, 13, and 14, Dick is silent to the material of the material of the outer supports, circular supports, and the pallet boards. The examiner 

Claims 8-10, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication WO 97/43186 to Dick in view European Patent EP 3093250 to Dressigacker and US Patent Publication 2006/0005746 to Gouldin as applied to claims 1 and 12 above, and further in view of US Patent 4,128,253 to Powers. Dick in view of Dressigacker and Gouldin does not expressly disclose the circular center supports made of plastic that includes a center hub separated from an outer wall with a plurality of ribs. Powers teaches a pallet comprising circular center supports (18). The support is made from plastic and is composed of a central hub (26) separated from the outer wall (24) by a plurality of ribs (28) as best seen in figure 2. A fastener (22) extends through the opening in the center hub and the cargo (12) and base (14) layers of the pallet as best seen in figure 3. A roller sleeve (20) surrounds the support. The ribs are recessed from the end of the center hub as best seen in figure 2 and 3. At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the pallet of Dick by making the circular supports from plastic with ribs separating a hub and a . 


Response to Arguments
Applicant’s arguments filed 3/22/21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MICHAEL AYRES whose telephone number is (571)272-8299.  The examiner can normally be reached on Monday - Friday 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/TIMOTHY M AYRES/Examiner, Art Unit 3637